 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDBell Aerosystems Company, a division of Bell Aerospace Cor-porationandAmerican Federation of Technical Engineers,AFL-CIO,'Petitioner.Case No. 3-RC-2435.April 19, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Irving, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this cage to a three-memberpanel [Members Rodgers, Leedom, and Fanning].1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.Locals 501 and 516 contend that certain of the technicians hereinsought are performing duties identical with those in the units whichthey presently represent under contract, and that their contracts aretherefore a bar to an election in any unit including these disputed em-ployees.'In an earlier case,4 Local 501 sought to include these sametechnicians in a unit of production and maintenance employees.TheBoard, in excluding the technicians from the unit, found that, al-though there were a few employees represented by Local 501 who werecalled technicians, the work performed by the latter employees dif-fered materially from the work of the technicians excluded from theproduction and maintenance unit.The record herein supports thesame finding and shows further that none of the employees repre-The Petitioner's name appears as amended at the he-iring.The ElectricalWorkers Research Association,Inc, herein called theAssociation,intervened on the basis of a showing of interest.The Petitioner alleged thatthe Asso-ciation is not a labor organization.As the record shows that the Association was formedfor the purpose of negotiatingwith the Employerregarding wages,hours, and other con-ditions of employment,we find that it is a labor organization within the meaning of theAct.SeeMark J. Gerry, Inc,d/b/a Dove Manufacturing Company,128NLRB 778.The International Union of United Automobile,Aircraftand Agricultural ImplementWorkers of America,AFL-CIO, anditsLocals 501, 516,and 1286 sought to intervene inthis proceedingWe grant intervention to the International,herein called UAW, inview of its showing of interest,and accord it a place on the ballot.Local 1286disclaimedinterest at the hearing.As the contracts of Locals 501 and 516 do not cover employeesin the appropriate unit(see discussion in paragraph 3, below)and as these locals madeno showing of interest among such employees,we shall not accord them a place on theballot, but grant them intervention solely with respect to their contract contention. SeeCalorator Manufacturing Corp.,129 NLRB 704.8Although the position was stated at the hearing that the contracts are not urged as abar, the brieffiled by UAWcontends the contracts are a bar.As we find the contentionwithout merit,our consideration of the question raised for the first time in the brief willnot prejudiceany of theparties.* SeeBell Aircraft Corporation,98 NLRB 1277.The Employer,BellAerosystemsCompany, is also known and referred to as BellAircraftCorporation.131 NLRB No. 26. BELL AEROSYSTEMS COMPANY, ETC.131sented by Locals 501 and 516 possess the skills necessary to performthe work of the technicians sought in this case.As we find that thecontracts of Locals 501 and 516 do not cover the technicians hereinvolved, we hold that the contracts do not constitute a bar.Accordingly, we find that a question affecting commerce exists con-cerning the representation of the employees of the Employer withinthe meaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks to represent all the technicians employed bythe Employer in its avionics and rocket divisions. It was agreed byall parties that technicians could form an appropriate unit.In the earlier case,supra,the Board specifically found that the sametechnicians as involved herein were technical employees under theAct, and excluded them from the production and maintenance unit.It was clearly evidenced at the hearing, and the parties agree, thatthe work of the technicians is substantially the same now as it was atthe time of the 1952 decision.The evidence shows, in fact, that thework of the technicians has become more complex.We accordinglyreach the same finding as the Board did before, i.e., that the tech-nicians sought are technical employees.The Employer and the Association take the position that the tech-nicians in the two divisions should be set up as separate units, whilethe Petitioner and the UAW take the position that the techniciansof the two divisions should be included in one unit.The Employer's operations are divided basically into two divisions,avionics and rockets.All of the technicians in question work in labora-tories attached to the two divisions.The rockets division is located atModelton and Wheatfield, New York, while the avionics division islocated at North Tonawanda and Wheatfield, New York. The workof the avionics division is primarily concerned with electronics, whilethe work of the rockets division is basically chemical and mechanical.The two divisions are functionally separate, and the work and immedi-ate end products differ.However, both are engaged in research anddevelopment.There has been very little interchange of employeesbetween the two divisions, for the skills involved are substantiallydifferent.On the other hand, the payroll, accounting, plant protec-tion, personnel, and labor relations departments of the Employeruniformly service both divisions.The hours, hourly rates, fringebenefits, and other general working conditions are the same fortechnicians in both divisions.Apart from these considerations, thereis the crucial factor that all existing bargaining units s cover theentire Niagara Frontier operations of the Employer, which embraces5 The production and maintenance unit is represented under contract by Local 501.There are nine other separate contracts covering, for example,lithographers(Local 1286),timekeepers,fire captains,and guards (Local 516). 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth the avionics and rockets divisions.There is no basis, therefore,for establishing the separate bargaining units for the technicians, ascontended by the Employer and the Association.'We find that asingle unit of all the technicians is appropriate, consistent with thescope of the existing units.Accordingly, we find that the following employees at the Employer'sNiagara Frontier facilities (Erie and Niagara counties in the Stateof New York) constitute an appropriate unit for the purposes ofcollective bargaining within Section 9 (b) of the Act :All technical employees in the avionics and rockets divisions of theEmployer, but excluding all other employees, office clerical employees,guards, professional employees, and supervisors' as defined in the Act.[Text of Direction of Election omitted from publication.]6It is well established that the Board will find inappropriate a technical unit whichdoes not comprise all the Employer's technical employees. SeeWestinghouse Air BrakeCompany, Union Switch f Signal Division,119 NLRB 1391 ;The Monarch Machine ToolCo., 98 NLRB 1243.7 Subsequent to the filing of the petition 24 technicians received promotions as a re-sult of an organizational change by the Employer.The Employer's witnesses testifiedthat these 24 individuals effectively recommend the hiring and discharge, and responsiblydirect the work of, the employees under their supervision.As there is no evidence to thecontrary, we shall exclude them from the unit as supervisors.Stein-Way Clothing Company,Inc. andUnited Textile Workersof America,AFL-CIO.Case No. 10-CA-4528.April 19, 1961DECISION AND ORDEROn January 10, 1961, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this caseand hereby adopts the findings, conclusions,' and recommendations ofthe Trial Examiner except as modified below 21Member Rodgers would not rely on the Trial Examiner's inference that because of thesmall size of its plant the Respondent knew or suspected that Agnes Garland was engagingin union activity.2 The Respondent has excepted,inter alia,to the Trial Examiner's recommended remedyawarding reinstatement and backpay to Agnes Garland.The record reveals that a few,131NLRB No. 27.